       Case 4:18-cv-00118-BMM Document 66 Filed 06/27/19 Page 1 of 3



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Ph: (406) 247-4667; Fax: (406) 657-6058
mark.smith3@usdoj.gov

LAWRENCE J. VANDYKE
Deputy Assistant Attorney General

LUTHER L. HAJEK (CO Bar 44303)
United States Department of Justice
Environment and Natural Resources Division
999 18th St., South Terrace, Suite 370
Denver, CO 80202
Ph: (303) 844-1376; Fax: (303) 844-1350
luke.hajek@usdoj.gov

Attorneys for Federal Defendants

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 ROSEBUD SIOUX TRIBE, et al.,             CV 18-118-GF-BMM

            Plaintiffs,
 v.                                       DEFENDANTS’ MOTION TO
                                          DISMISS PLAINTIFFS’ FIRST
 DONALD J. TRUMP, et al.,                 AMENDED COMPLAINT

            Defendants,
 and

 TC ENERGY CORP., et al.,

            Defendant-Intervenors.
        Case 4:18-cv-00118-BMM Document 66 Filed 06/27/19 Page 2 of 3



      Defendants U.S. Department of State et al. hereby move, pursuant to Fed. R.

Civ. P. 12(b)(1) and 12(b)(6), to dismiss Plaintiffs’ First Amended Complaint for

Declaratory and Injunctive Relief (ECF No. 58). The grounds for this motion are

set forth in the accompanying memorandum in support.

      Pursuant to local rule 7.1(c)(1), Defendants’ counsel contacted counsel for

the parties regarding the filing of this motion. Plaintiffs Rosebud Sioux Tribe et al.

oppose this motion and Defendant-Intervenors TC Energy Corp. et al. do not

oppose this motion.

      Respectfully submitted this 27th day of June, 2019,

                                 LAWRENCE J. VANDYKE
                                 Deputy Assistant Attorney General

                                 /s/ Luther L. Hajek________________
                                 LUTHER L. HAJEK (CO Bar 44303)
                                 United States Department of Justice
                                 Environment and Natural Resources Division
                                 999 18th Street, South Terrace, Suite 370
                                 Denver, CO 80202
                                 Ph: (303) 844-1376; Fax: (303) 844-1350
                                 luke.hajek@usdoj.gov

                                 Attorneys for Federal Defendants




                                          1
       Case 4:18-cv-00118-BMM Document 66 Filed 06/27/19 Page 3 of 3



                        CERTIFICATE OF SERVICE

      I hereby certify that on June 27, 2019, a copy of the foregoing Defendants’

Motion to Dismiss Plaintiffs’ First Amended Complaint was served on all counsel

of record via the Court’s CM/ECF system.


                               /s/ Luther L. Hajek
                               LUTHER L. HAJEK
                               U.S. Department of Justice




                                        2
